Title: From John Adams to William Tudor, 28 July 1775
From: Adams, John
To: Tudor, William


     
      
       July 28 75
      
      Dear Sir
     
     Mr. Lux, Mr. Hopkins, Mr. Smith, with Mr. Cary, all from Baltimore, are bound as Voluntiers to the Camp. Beg the Favour of you, to treat them complaisantly and show them all you can consistently with the Labours of your honourable tho troublesome office.
     Shall endeavour to get you a Commission this day, and Such an appointment that you will not be a Looser at the Years End. I hope to get you a Clerk, that you may have some Leisure to write me Annals and Chronicles. For Chronicles I will have, of your Army, at all Hazards.
     Make my Compliments acceptable to the Generals to Coll. Reed and Major Mifflin &c.
     Is it practicable to lock up Boston Harbour and how can it be done. What Islands, can be fortified? Can Row Gallies be built, or floating Batteries? This city is building a Number. Dr. Franklin is Postmaster. Some Powder is arrived, more expected.
    
    J. Adams
    